THE THIRTEENTH COURT OF APPEALS

                                   13-13-00397-CV


                              CITY OF DALLAS
                                     v.
                  KEN PAXTON, ATTORNEY GENERAL OF TEXAS


                                  On Appeal from the
                     126th District Court of Travis County, Texas
                         Trial Cause No. D-1-GV-08-001508


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment.

Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

February 12, 2015